DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 03/30/2021, applicant amended claims 1 – 3, 10 – 14, 21 and 22.  Claims 1 – 22 are still pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks on page 9 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the Remarks on pages 9 - 10 the Applicant notes that claims 10 and 21 have been amended to overcome the prior 35 USC §112 (f) interpretations and the prior 35 USC §112 (b) rejections.  In view of the amendments the prior 35 USC §112 (f) interpretations and the prior 35 USC §112 (b) rejections are hereby withdrawn.     

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 9 - 15 and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotsu (JP-2016-250988, but used U.S PreGrant 2019/0320087 A1 for better translation, hereinafter ‘Shimotsu’) in view of Iwashita (U.S PreGrant Publication No. 2019/0034126 A1, hereinafter ‘Iwashita’).

With respect to claim 1, Shimotsu teaches an information processing system (i.e., an information management system, Fig. 1, ¶0001), comprising: a first information processing apparatus (i.e., a MFP 100 A, Fig. 1) having a first network interface for connecting to a network (e.g., each MFP has an I/F 104 for connecting to a network, ¶0029, Fig. 2); a second information processing apparatus (i.e., a MFP 100B, Fig. 1) having a second network interface for connecting to a network (e.g., each MFP has an I/F 104 for connecting to a network, ¶0029, Fig. 2); and a server configured to provide import data based on backup data of the first information processing apparatus to the second information processing apparatus via a e.g., a server 300 configured to provide backup information from the MFP 100A to the MFP 100B, ¶0023 - ¶0024), wherein the first information processing apparatus transmits identification information regarding the backup data to a mobile terminal (e.g. where the MFP A sends failure information and identification information to a maintenance management terminal 200, ¶0022 - ¶0025, Fig. 3), wherein the second information processing apparatus receives the identification information from the mobile terminal (e.g., wherein the MFP B receives the identification information (to be assigned) from the maintenance management terminal 200, ¶0034, ¶0039, ¶0041, ¶0101), wherein the second information processing apparatus acquires, based on the identification information, the import data from the server via a network, and wherein the second information processing apparatus executes an import process based on the import data (e.g., wherein the MFP 100B acquires, based on backup information and identification information from the server 300, and wherein the MFP 100B will be possible to be used immediately for replacement with the backup information, ¶0024 - ¶0025, ¶0034, ¶0068 - ¶0075); but fails to teach that said first information processing apparatus is having a first wireless communication interface for performing Near Field Communication; that said second information processing apparatus is having a second wireless communication interface for performing Near Field Communication; and that said identification information is transmitted/received to/from the mobile terminal through the first wireless communication interface or second wireless communication interface.
However, in the same field of endeavor of backup and a plurality of printers, Iwashita  teaches: a first information processing apparatus having a first wireless communication interface for performing Near Field Communication (Iwashita: e.g., an information processing apparatus 20a having a NFC module for performing NFC, ¶0051 - ¶0052, Fig. 1) and a second information processing apparatus having a second wireless communication interface for performing Near Field Communication (e.g., an information processing apparatus 20b having a first network interface for performing NFC, ¶0051 - ¶0052, Fig. 1); and identification information is transmitted/received to/from a mobile terminal (e.g., connection information being transmitted/received to/from an administrator terminal 30/user terminal 35,¶0056, ¶0113, ¶0125, ¶0211 - ¶0216, ¶0230, ¶0237, Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu as taught by Iwashita since Iwashita suggested in ¶0051 - ¶0052, ¶0125 and ¶0211 - ¶0216 that such modification of transmitting/receiving information via NFC of a mobile terminal would improve operational efficiency in order to speed up or increase customer satisfaction upon a backup operation in a business.

With respect to claim 2, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, wherein the first wireless communication interface is a near-field communication interface, and wherein the second wireless communication interface is a near-field communication interface (Iwashita: e.g., each of the information processing apparatus 20 (20a and 20b) has a NFC module 213, Fig. 5, ¶0083, ¶0091).

With respect to claim 3, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, wherein the first wireless communication interface is a Bluetooth communication interface, and wherein the second wireless communication interface is a Bluetooth communication interface (Iwashita: e.g., a short-range wireless communication for transmitting and receiving the connection information 23 is not limited to the NFC communication, but can be Bluetooth (registered trademark), ¶0216).

With respect to claim 4, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, wherein the identification information is a serial number of the first information processing apparatus (i.e., A serial number is assigned to any MFPs, ¶0042).

With respect to claim 9, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, wherein the backup data includes at least any one of setting information regarding printing, setting information regarding scanning, setting information regarding facsimile, setting information regarding power, setting information regarding a sheet, setting information regarding communication, setting information regarding display, setting information regarding an application, setting information regarding a web browser, information regarding an address book, -3-Amendment for Application No.: 16/838,951information regarding a user, setting information regarding Bluetooth Low Energy (BLE), setting information regarding NFC, setting information regarding a network, setting information regarding maintenance, and setting information regarding security (e.g., Fig. 3 – show a table indicating setting necessary for maintenance including a plurality of information, ¶0034).

With respect to claim 10, Shimotsu teaches a terminal (e.g., a maintenance management terminal 200, Fig. 1)  for use in a system that provides import data based on backup data of a first information processing apparatus to a second information processing apparatus via a server (e.g., for use in an information management system configured to provide backup information from a MFP 100A to a MFP 100B via an information management server 300, ¶0023 - ¶0025, Fig. 1), the terminal comprising at least one memory storing a program of instructions and at least one processor that executes the program of instructions (e.g., a memory is required in order to execute a series of processes (e.g., manage, receive, perform maintenance, etc.), ¶0025) to cause the mobile terminal to: 
receive, from the first information processing apparatus, identification information regarding the backup data transmitted from the first information processing apparatus to the server (e.g., receive backup information from the MFP 100A to the management server 300, ¶0037, Fig. 1); and 
e.g., Transmit the backup information to the MFP 100B to cause said MFP 100B be used immediately for replacement with the backup information in association with model identification information, ¶0023 - ¶0025, ¶0034, ¶0068 - ¶0075); but fails to teach that said terminal is specifically a mobile terminal comprising a wireless communication interface for performing Near Field Communication; and that said identification information is received/transmitted though said wireless communication interface.
However, Iwashita teaches: a terminal that is a portable terminal (e.g., an administrator terminal 30/user terminal 35,¶0056, ¶0113, ¶0125, ¶0211 - ¶0216, ¶0230, ¶0237, Fig. 11) comprising a wireless communication interface for performing Near Field Communication (e.g., a NFC communication means, ¶0215 - ¶0216); and that said identification information is received/transmitted though said wireless communication interface (e.g., connection information being transmitted/received to/from an administrator terminal 30/user terminal 35,¶0056, ¶0113, ¶0125, ¶0211 - ¶0216, ¶0230, ¶0237, Figs. 8 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu as taught by Iwashita since Iwashita suggested in ¶0051 - ¶0052, ¶0125 and ¶0211 - ¶0216 that such modification of transmitting/receiving information via NFC of a mobile terminal would improve operational efficiency in order to speed up or increase customer satisfaction upon a backup operation in a business.

With respect to claim 11, Matsushita notes that the invention may be realized through the execution by a CPU of instruction codes (e.g., executing a program, ¶0030 - ¶0032) stored in a non-e.g., stored in a RAM 115, ¶0032).  The further limitations are met by the teachings as previously discussed with respect to claim 10.

With respect to claims 12 – 15 and 20 - 22, these recite similar limitations as claims 1 – 4 and 9 - 11, respectively and therefore claim 12 – 15 and 20 - 22 are rejected for the same reasons set forth in the rejection of claim 1 – 4 and 9 - 11, respectively.

Claims 5 - 8 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotsu in view of Iwashita and further in view of Burke (U.S PreGrant Publication No. 2015/0002870 A1, previously cited in an Office Action dated 12/07/2020, hereinafter ‘Burke’).

With respect to claim 5, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, but neither of them teaches: wherein the first information processing apparatus includes a display configured to display information and configured to display a screen urging a user to cause the first information processing apparatus to wirelessly communicate with the mobile terminal.
However, in the same field of endeavor of printers and displays, Burke teaches: a first information processing apparatus includes a display configured to display information and configured to display a screen urging a user to cause the first information processing apparatus to wirelessly communicate with the mobile terminal (e.g., a printing device including a display that display information and configured to display a screen (as shown in Fig. 6) prompting a user to cause the printing device to make the mobile electronic device 104 read the barcode, ¶0031, ¶0035, ¶0058, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu in view of Iwashita as taught by Burke since Burke suggested in ¶0031, ¶0035 and ¶0058 that such modification of displaying a screen prompting a user to cause a printing device to make a mobile electronic device read a barcode/QR 

With respect to claim 6, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, but neither of them teaches: wherein the second information processing apparatus includes a display configured to display information and configured to display a screen urging a user to cause the second information processing apparatus to wirelessly communicate with the mobile terminal.  
However, in the same field of endeavor of printers and display, Burke teaches: a second information processing apparatus includes a display configured to display information and configured to display a screen urging a user to cause the second information processing apparatus to wirelessly communicate with the mobile terminal (e.g., a printing device including a display that display information and configured to display a screen (as shown in Fig. 6) prompting a user to cause the printing device to make the mobile electronic device 104 read the barcode, ¶0031, ¶0035, ¶0058, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu in view of Iwashita as taught by Burke since Burke suggested in ¶0031, ¶0035 and ¶0058 that such modification of displaying a screen prompting a user to cause a printing device to make a mobile electronic device read a barcode/QR code would prepare and make ready for the user to scan/read the barcode in order to quickly command/instruct the printing device to perform an action (e.g., backup).

With respect to claim 7, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, but neither of them teach: wherein the first information processing apparatus includes a display configured to display information and configured to display a two-dimensional code.
e.g., barcode can be displayed in the printing device so that the mobile electronic device can capture it, ¶0058).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu in view of Iwashita as taught by Burke since Burke suggested in ¶0031, ¶0035 and ¶0058 that such modification of displaying a screen including a barcode/QR code prompting a user to cause a printing device to make a mobile electronic device read the barcode/QR code would prepare and make ready for the user to scan/read the barcode in order to quickly command/instruct the printing device to perform an action (e.g., backup).

With respect to claim 8, Shimotsu in view of Iwashita teaches the information processing system according to claim 1, but neither of them teach: wherein the second information processing apparatus includes an imaging device configured to capture an image and configured to read a two-dimensional code.  
However, in the same field of endeavor of printers and display, Burke teaches: wherein the second information processing apparatus includes an imaging device configured to capture an image and configured to read a two-dimensional code (e.g., well-known in the art that printers or mobile can have a capturing device in order to read the barcode, ¶0025).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Shimotsu in view of Iwashita as taught by Burke since Burke suggested in ¶0031, ¶0035 and ¶0058 that such modification of displaying a screen including a barcode/ QR code prompting a user to cause a printing device to make a mobile 

With respect to claims 16 - 19, these recite similar limitations as claim 5 - 8 and therefore claims 16 - 19 are rejected for the same reasons set forth in the rejection of claims 5 – 8, respectively.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Matsushita et al. (U.S PG Publication No. 2009/0231612 A1)1
Nigorikawa (U.S PG Publication No. 2008/0114876 A1)2
Oshima (U.S PG Publication No. 2016/0274828 A1)3

1This reference teaches an image processing system including a plurality of image processing apparatuses each including a module storing unit that stores therein a function module registered in the image processing apparatus and a backup unit that backs up the function module stored in the module storing unit and restores a function module based on backup data of the function module; and an external storage device that is connectable to the image processing apparatuses and that stores therein the backup data of the function module. When an error occurs in a first image processing apparatus from among the image processing apparatuses, the backup unit of a second image processing apparatus from among the image processing apparatuses restores the function module corresponding to the first image processing apparatus based on the backup data of the function module stored in the external storage device such that a processing environment of the first image processing apparatus is duplicated in the second image processing apparatus.
2This reference teaches when a first managing MFP 1 is out of order, a second managing MFP 2 substitutively performs the management function and thus it is possible to perform normal system management. In addition, the second managing MFP 2 is made to have a backup function. Accordingly, even when data of the first managing MFP 1 is erased, the second managing MFP 2 can rapidly do some maintenance.
3This reference teaches a mobile terminal and at least 2 image forming apparatuses 200-1 (200-2, 200-N, etc.) having a second communication units 202 for connecting to a wireless communication including the mobile terminal 100 according to a predetermined wireless communication standards; and at least a first communication units 201 capable of performing Bluetooth or NFC; and any information can be send/transmitted/received through Bluetooth, so that the image forming apparatus 200-2 can execute processing of a transferred image data in accordance with obtained liaison information and availability.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674